Title: From George Washington to Thomas McKean, 18 August 1781
From: Washington, George
To: McKean, Thomas


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 18th Augt 1781
                        
                        Agreeable to an order of Congress of the 10th of May last, I appointed a Board of Officers to consider and
                            determine upon the Memorial of Udney Hay Esqr. I do myself the honor to inclose a Copy of their Report and am with the
                            highest Respect Yr Excellencys Most obt and hble servt
                        
                            Go: Washington

                        
                     Enclosure
                                                
                            
                                Camp near Dobbs ferry Aug. 16. 1781.
                            
                            At a board of general officers of the american army convened at major general Heath’s quarters, August
                                16. 1781, by order of his Excellency the commander in chief, to consider a memorial of Udny Hay esquire, and report
                                thereon.
                            Present
                            
                                
                                    
                                    Major general Heath
                                    
                                    Brigadier general Knox
                                
                                
                                    
                                    Major general Lord Stirling
                                    
                                    Brigadier general Glover
                                
                                
                                    
                                    Major general Lincoln
                                    
                                    Brigaider general Huntington
                                
                                
                                    
                                    Major general Howe
                                    
                                    Brigadier general Hazen
                                
                                
                                    
                                    Major general Parsons.
                                    
                                    
                                
                            
                            The board having considered the memorial and other papers exhibited therewith, are of opinion that Udny
                                Hay esquire ought to enjoy the rank and emoluments of a retiring lieutenant colonel Which is submitted.
                            
                                W. Heath M. Genl
                                pr order
                            
                        
                        
                    